Election/Restrictions
Claims 1, 4-14, 16-28 and 52-54 are allowable. 
The restriction requirement between a socket cooling system and a method of cooling a socket and between species of different heat spreaders, bellows and the location of the heat spreader, as set forth in the Office action mailed on 10/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, the restriction requirement of the method and socket and between all species is withdrawn.  Claims 39-50, directed to methods of cooling a prosthetic socket and claim 15 drawn to the species of bellows, claims 31-38 drawn to species of heat sinks are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Roy Coleman on 2/24/2022.

The application has been amended as follows: 

31. The system of claim [[30]]27 in which each of the plurality of the heat extraction subsystems includes a heat sink coupled to [[the]]a thermoelectric cooler (TEC) and a fan positioned to urge air over the heat sink.

32. The system of claim 31 further including one or more of: a user interface, an electronic section, one or more temperature sensors, one or more accelerometers, [[and]]or a power supply.

35. The system of claim 34 in which the controller subsystem and the one or more temperature sensors are configured to measure and/or estimate one or more variables including[[of]]: 
a skin temperature of the residual limb of the use, a temperature of a hot-side of the TEC, or a temperature of a cold-side of the TEC,
the one or more variables.[[of the measured and/or estimated skin temperature, the temperature of the hot-side and the TEC, a temperature of a cold-side of the TEC, and a predetermined set point temperature]]

36. The system of claim 34 in which the controller subsystem, the one or more temperature sensors, and/or the one or more accelerometers are configured to measure and/or estimate one or more of: 
a temperature of skin of the residual limb of the user, a temperature of a hot-side of the TEC, a temperature of a cold-side of the TEC, an ambient temperature, and motion activity of the user and the controller subsystem is configured to adjust the temperature of the TEC such that a desired temperature is maintained inside the prosthetic socket based on one or more of the measured and/or estimated skin temperature, the temperature of the hot-side of the TEC, the temperature of the cold-side of the TEC, the ambient temperature, the motion activity, [[and]]or a predetermined set point temperature.

38. The system of claim 34 in which the controller subsystem, the one or more temperature sensors, and the one or more accelerometers are configured to measure and/or estimate one or more of: 
a skin temperature of the residual limb of the user, a temperature of a hot-side of the TEC, a temperature of a cold-side of the TEC, an ambientVIVO-157J RJC/dcltemperature, [[and]]or motion activity of the user 
or a temperature set point provided by the user.

39. A method of cooling a prosthetic socket, the method comprising: 
placing a thermally conductive heat spreader [[including a curved shape portion]] in contact with a residual limb of a user; 
the entire thermally conductive heat spreader placed around an outer circumference away from a distal end of a residual limb of a human subject and extending around a portion of the outer circumference of the residual limb;
the thermally conductive heat spreader made of a single layer solid sheet of a thermally conductive material curved around a single axis to form a curved shape portion configured to maximize contact with the outer circumference of the residual limb of a user;
placing a heat extraction subsystem through a wall of the prosthetic socket and coupling the heat extraction subsystem to the thermally conductive heat spreader; 
and operating the heat extraction subsystem to drive heat from inside the prosthetic socket to an external environment using the thermally conductive heat spreader and the heat extraction subsystem such that a desired temperature is maintained in the prosthetic socket.


a thermoelectric cooler (TEC), a user interface, an electronic section, one or more temperature sensors, one or more accelerometers, a fan, a heat sink, [[and]]or a power supply.

46. The method of claim 45 further including measuring and/or estimating one or more of: 
a skin temperature of the residual limb of the user, a temperature of a hot-side of the TEC, a temperature of a cold-side of the TEC and adjust a cooling temperature of the TEC based on one or more of the measured and/or estimated skin temperature, the temperature of the hot-side of the TEC, a temperature of the cold-side of the TEC, [[and]]or a predetermined set point temperature.

47. The method of claim 45 further including measuring and/or estimating one or more of: 
a skin temperature of the residual limb of the user, a temperature of a hot-side of the TEC, a temperature of a cold-side of the TEC, an ambient temperature, [[and/]]or motion activity of the user 
and adjusting the temperature the TEC such that a desired temperature is maintained inside the prosthetic socket based on one or more of the measured and/or estimated on skin temperature, the ambient temperature, the temperature of the hot- or the predetermined set point temperature.

49. The method of claim 45 further including measuring and/or estimating one or more of: 
a temperature of skin of the residual limb of the user, a temperature of a hot-side of the TEC, a temperature of a cold-side of the TEC, an ambient temperature, [[and]]or motion activity of the user 
and adjusting the temperature the TEC such that the desired temperature inside the prosthetic socket is maintained based on one or more of the measured or estimated skin temperature, the temperature of the hot-side of the TEC, the temperature of the cold-side of the TEC, the ambient temperature, the motion activity, [[and]]or temperature set point provided by the user.

50. A method of cooling a prosthetic socket, the method comprising: 
providing a thermally conductive heat spreader [[including a curved shape portion ]]in contact with a residual limb of a user; 
the entire thermally conductive heat spreader placed around an outer circumference away from a distal end of a residual limb of a human subject and extending around a portion of the outer circumference of the residual limb;
the thermally conductive heat spreader made of a single layer solid sheet of a thermally conductive material curved around a single axis to form a curved shape portion configured to maximize contact with the outer circumference of the residual limb of a user;
providing a plurality of heat extraction subsystems through a wall of the prosthetic socket and coupling the plurality of heat extraction subsystems to the thermally conductive heat spreader; 
and operating the plurality of heat extraction subsystems to drive heat from the prosthetic socket to an external environment via the thermally conductive heat spreader and the plurality of heat extraction subsystems to maintain a desired temperature inside the [[TEC]]socket.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art Augustine (6010528) does not teach “the entire thermally conductive heat spreader adapted to be placed around an outer circumference away from a distal end of a residual limb”.  Due to the configuration of the heat spreader of Augustine there is no reasonable way to apply the spreader to the limb without contacting the distal end of the residual limb.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774